Citation Nr: 0423832	
Decision Date: 08/27/04    Archive Date: 09/01/04	

DOCKET NO.  03-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1965 to January 
1968.

This matter comes before the Board of Veterans Appeal (Board) 
on appeal from a March 2002 rating decision of the VARO in 
Milwaukee, Wisconsin, that granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
April 26, 2001, the date of receipt of the veteran's claim 
for service connection for PTSD.

The veteran testified at a hearing before the Board sitting 
in Milwaukee in April 2004.  A transcript of his testimony is 
in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran and his representative essentially maintain that 
the 30 percent disability rating does not accurately reflect 
the severity of his PTSD.  Since the veteran has appealed the 
initial rating assigned for the service-connected PTSD, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  However, if later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

At the time of a travel board hearing before the Board at the 
Milwaukee RO in April 2004, the veteran submitted medical 
evidence pertaining to treatment and evaluation of his PTSD 
through November 2003.  At the time of the November 2003 
visit, the veteran was to discontinue one medication and 
initiate a trial with a different medication.  He was to 
return to the clinic in two months.  Reports of follow-up 
visits are not of record.  The veteran also indicated he was 
continuing to receive treatment from the VA Medical Center, 
St. Cloud, Wisconsin.  He testified that he was scheduled for 
in other visit later in April 2004 (Transcript, page eight).

A review the record discloses the veteran was last accorded a 
rating examination for psychiatric purposes by VA in February 
2002.  At that time the veteran was not taking any 
psychotropic medication.  A notation was made that he was 
"not open" to trying medication at that time.  However, as 
noted above, more recent medical evidence reflects he is now 
taking medication for his psychiatric symptomatology.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that the duty to assist a claimant in 
developing facts pertinent to a claim may, under appropriate 
circumstances, include the duty to conduct a thorough and 
contemporaneous medical examination.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In this case, although the veteran waived 
his right to RO consideration in the first instance of the 
treatment reports that he submitted to the Board in April 
2004, those reports reflect, as did the February 2002 VA 
examination, that a diagnosis of major depressive disorder 
has also been rendered in this case.  Therefore, in addition 
to the RO obtaining more recent records of treatment on 
remand, the Board concludes that another VA examination is 
warranted in this case by an examiner who will review the 
records of treatment since the last examination and 
differentiate, if possible, between the symptoms resulting 
from the PTSD and those resulting from the major depressive 
disorder.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide notice that informs a claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  Further, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
U.S.C.A. §5103 (a) (West 2002); 38 C.F.R. §3.159 (b) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  A 
review of the record discloses that the veteran has not been 
provided specific notice of the VCAA, particularly VA's 
obligation to inform him what portion of the information and 
evidence, if any, is to be provided by him and what portion, 
if any, VA will attempt to obtain on his behalf.  The Court 
has repeatedly vacated Board decisions when VCAA notice sent 
to the claimant failed to specify who was responsible for 
obtaining relevant evidence or information.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C. A. 
 5103 (a) and 38 C.F.R. §3.159 (b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate a 
claim, (2) of the information and 
evidence that VA will seek to provide and 
(3) of the information and evidence that 
the claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for his psychiatric 
symptomatology since November 2003.  
After signing any necessary releases, any 
records indicated should be obtained and 
associated with the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If VA cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the folder.  The veteran and 
his representative are also to be 
notified of any unsuccessful efforts in 
this regard and afforded an opportunity 
to submit the identified records.  Of 
particular interest are any records from 
the VA Medical Center, St. Cloud, 
Wisconsin, dated subsequent to November 
2003.

3.  The veteran should be scheduled for a 
psychiatric examination in order to 
determine the current nature and extent 
and severity of his PTSD.  The entire 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner including the records of 
treatment for psychiatric symptoms.  The 
examiner must note in the examination 
report that the claims file was reviewed 
in conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should provide a 
multiaxial diagnosis identifying all 
current mental disorders, and assign a 
numerical score from the Global 
Assessment of Functioning scale both 
currently and for the past year.  The 
examiner should describe the impact of 
the PTSD symptomatology on the veteran's 
ability to function socially and 
industrially.  The examiner should 
differentiate, if possible, between the 
symptoms resulting from the PTSD and 
those resulting from the major depressive 
disorder.  If this is not possible the 
examiner should so state.  

4.  Then, VA should readjudicate the 
claim for an increased initial rating for 
PTSD, to include consideration of staged 
ratings as addressed by the Court in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  He is advised that any failure, 
without good cause, to report for any scheduled psychiatric 
examination could result in the denial of his claim.  38 
C.F.R. §3.655 (2003).  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




